
	

115 SRES 50 IS: Reaffirming a strong commitment to the United States-Australia alliance relationship.
U.S. Senate
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 50
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2017
			Mr. Cardin (for himself, Mr. Alexander, Mr. Markey, Mr. Rubio, Mr. Durbin, Mrs. Shaheen, Mr. Coons, Mr. Schatz, Mr. Booker, and Mr. Blunt) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Reaffirming a strong commitment to the United States-Australia alliance relationship.
	
	
 Whereas Australia is a fellow democracy and vital partner of the United States; Whereas the United States and Australia share core values as well as deep cultural, security, and people-to-people ties;
 Whereas Australia has been a treaty ally of the United States since the signing of the Australia-New Zealand-United States (ANZUS) Treaty in 1951;
 Whereas an alliance bond is a sacred vow of friendship and trust, and Australia has always been a faithful and reliable partner to the United States;
 Whereas United States-Australia defense and intelligence ties and cooperation are exceptionally close, and Australian forces have fought together with the United States military in every significant conflict since World War I and over 100,000 Australian servicemembers have paid the highest price in the course of their service alongside United States allies;
 Whereas Australia was one of the first countries to commit troops to United States military operations in Afghanistan and Iraq after September 11, 2001;
 Whereas Australia is a close partner of the United States, sharing information essential to the defense and security of the two countries, including through the Five Eyes intelligence community;
 Whereas the United States-Australia alliance is an anchor for peace and stability in the Indo-Asia Pacific region and around the world;
 Whereas, United States and Australia signed the U.S.-Australia Force Posture Agreement at the annual Australia-United States Ministerial consultations (AUSMIN) in August 2014, paving the way for even closer defense and security cooperation;
 Whereas, on October 2015, United States and Australia defense agencies signed a Joint Statement on Defense Cooperation to serve as a guide for future cooperation;
 Whereas Australia has welcomed proposals to reposition United States Marines to maintain Marine forces in the western Pacific and improve the United States strategic posture in the Indo-Asia Pacific region;
 Whereas Australia has led peacekeeping efforts in the Indo-Asia Pacific, including in Timor-Leste and the Solomon Islands;
 Whereas Australia and the United States share strategic interests in the Indo-Asia Pacific region and globally, and have worked together to promote these shared goals and objectives;
 Whereas the United States and Australia have been free trade agreement partners since 2005, and the United States has a positive trade balance with Australia;
 Whereas robust United States-Australia defense cooperation contributes not only to the mutual defense of the two countries but also to American jobs;
 Whereas more than 300,000 United States jobs are supported by United States exports to Australia and nearly 9,000 Australian companies sell or operate in the United States;
 Whereas the United States and Australia work closely in the numerous global and regional fora, including the World Trade Organization and the Asia-Pacific Economic Cooperation forum;
 Whereas Australia shares many of the United States concerns in the struggle against Islamist militancy in Southeast Asia and beyond, and is part of the global coalition to defeat the so-called Islamic State (IS); and
 Whereas the United States and Australia have enjoyed a close relationship over many successive Republican and Democratic administrations: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms the strong alliance relationship between Australia and the United States;
 (2)supports continued diplomatic, military, and economic cooperation between Australia and the United States; and
 (3)reaffirms the importance of a United States-Australia relationship based on mutual respect and befitting a close and longstanding United States alliance partner crucial to the preservation of United States national interests in the Indo-Asia Pacific region and around the world.
			
